DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 6,261,708) in view of Soma et al (US 5,411,767).
	Ohashi shows the device claimed including a first ceramic member (1) including an AlN-based material, a second ceramic member (2) including an AlN-based material, a joint layer (3/20) disposed between the first and second member wherein the joint layer includes a flux of X-Y-Z composition series that includes a mixture of a rare-earth element including yttrium Y, gadolinium Gd, neodymium Nd, terbium Tb, or europium Eu, and aluminum oxide Al2O3. Also see, column 6, lines 54-67; and column 7, line 49 to column 8, line 21. But, Ohashi does not explicitly show the joint layer includes a perovskite oxide by ABO3 wherein A is a rare earth element and B is Al (aluminum) and comprises no rare earth single oxide containing exclusively a rare earth element and oxygen wherein the rare earth element in the perovskite oxide includes at least one of Gd, Nd, Tb, and Eu.
	Soma shows an interconnector or a joining material such as a perovskite oxide wherein the perovskite oxide includes ABO3 structure wherein A is a rare earth element including yttrium, gadolinium, and neodymium and B being aluminum wherein such perovskite oxide comprises no rare earth single oxide containing exclusively a rare earth element and oxygen. Also, see column 5, lines 13-38. Soma teaches that such interconnecting material forms without cracks and defects when such material is known to be exposed in high heating temperatures and that it further provides a sufficient an air-tightness.  Also, see column 1, lines 12-57. 
	In view of Soma, it would have been obvious to one of ordinary skill in the art to adapt Ohashi with the joining layer that includes the perovskite oxide including the rare earth material and aluminum as claimed that is known to be without cracks and defects when such material is exposed in high heating temperature that would predictably improve and enhance the life of the semiconductor production device that is also known to operate in high heating temperatures and prevent contaminations of the device as the perovskite joining layer provide a good air-tightness.
	With respect to claim 2, Ohashi further shows the joint layer having a plurality of sections (21) so as to join the first ceramic member and the second ceramic member as illustrated in Figure 2b. 
	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761